DETAILED ACTION
	This action is in response to the election/restriction filed August 22, 2022.  Claims 1-11 and 20-21 have been cancelled.  Claims 23-33 have been added.  Claims 12-19 and 22-33 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Restriction
Applicant’s election without traverse of III in the reply filed on August 22, 2022 is acknowledged.



Claim Objections
Claims 16 and 28 are objected to because of the following informalities:  The applicant made a typographical error associated with the word “locaator”.  Appropriate correction is required.

Claims 19 and 31 are objected to because of the following informalities:  The applicant made a typographical error associated with the words “the the”.  Appropriate correction is required.

Claim 22 is objected to because of the following informalities:  The term, “the digital advertisement” lacks antecedent basis in line 3.  Appropriate correction is required.

Claims 23 and 32 are objected to because of the following informalities:  The claim recite the term, “identification server” instead of “identification server device” in lines 2-3 and 4 respectively.  Appropriate correction is required.

Claims 24 and 33 are objected to because of the following informalities:  The claim recite the term, “identification server” instead of “identification server device” in lines 2 and 4 (claim 24) and lines 2 and 5 (claim 33).  Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-19 and 22-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Independent claims 12 and 22 recite the limitations, "transmitting an image file of the digital advertisement to an identification server device; receiving an advertisement identifier associated with the digital advertisement from the identification server device, the advertisement identifier being unique to the image file of the digital advertisement; and transmitting the digital advertisement including the image file and the advertisement identifier to a publisher server device for display to a user device, each of the advertiser server device and the publisher server device configured as a node of an edge-computing paradigm.”
The recited claim limitations, “transmitting an image file of the digital advertisement to an identification server device; receiving an advertisement identifier associated with the digital advertisement from the identification server device, the advertisement identifier being unique to the image file of the digital advertisement; and transmitting the digital advertisement including the image file and the advertisement identifier to a publisher server device for display to a user device, each of the advertiser server device and the publisher server device configured as anode of an edge-computing paradigm.” are directed to the abstract idea of certain methods of organizing human activity under commercial or legal interactions.  Specifically, the abstract idea is directed to advertising and marketing.  In particular, the digital advertisement including the image file and the advertisement identifier is transmitted to a publisher device for display to a user device, which by definition, is an advertisement to show content to encourage the user to take some desired action (e.g., buy a product or service). 
Additionally, under step 2A of “integration into a practical application” requires:  
 •	Improvement to the functioning of a computer, or an improvement to any other technology or technical field
•	Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
•	Applying the judicial exception with, or by use of a particular machine.
•	Effecting a transformation or reduction of a particular article to a different state or thing
•	Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception
The applicant has not shown or demonstrated any of the requirements described above under “integration into a practical application” under step 2A.  Specifically, the applicant’s limitations are not “integrated into a practical application” because they are adding words “apply it” with the judicial exception, or mere instructions to implement an abstract idea merely as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Additionally, improvements to the functioning of a computer or any other technology or technical field as not been shown or disclosed (see MPEP 2106.05(a)).  In addition, independent method claim 12 discloses a machine or device (e.g., identification server device, user device and publisher server device), however, the machine or device is not tied to performing critical steps of the invention.  


The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Specifically, the applicant’s limitations are not “significantly more” because they are adding words “apply it” with the judicial exception, or mere instructions to implement an abstract idea merely as a tool to perform an abstract idea (see MPEP 2106.05(f)).  The applicant’s claimed limitations do not demonstrate an improvement to another technology or technical field, an improvement to the functioning of the computer itself, effecting a transformation or reduction of particular article to a different state or thing, a specific limitation other than what is well-understood routine and conventional in the field and meaningful limitations beyond generally linking use of the judicial exception to a particular technological environment. The current application does not amount to 'significantly more' than the abstract idea as described above. The claim does not include additional elements or limitations individually or in combination that are sufficient to amount to significantly more than the judicial exception. Specifically, the individual elements of a processor, memory, identification server device, user device, and publisher server device amounts to no more than implementing an idea with a computerized system and they are adding words “apply it” with the judicial exception, or mere instructions to implement an abstract idea merely as a tool to perform an abstract idea. The additional elements taken in combination add nothing more than what is present when the elements are considered individually. Therefore, based on the two-part Alice Corp. analysis, there are no meaningful limitations in the claims that transform the exception (i.e., abstract idea) into a patent eligible application.   
Dependent claims 13-19 and 23-33 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  The following dependent claims: claims 13 and 25 recite a publisher server device and bidder server device; claims 15 and 27 recite a bidder server device; claims 16 and 28 recite a publisher server device, bidder server device; claims 18 and 30 recite a publisher server device and bidder server device; claims 19 and 31 recite a user device and publisher service device; claims 23 and 32 recite an identification server device; claims 24 and 33 recite an identification server device    Claims 13, 15-16, 18-19, 23-24, 25, 27-28, and 30-32 do not recite additional elements that amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. US Publication 20090216642 A1 in view of Tjin et al. US Publication 20130103726 A1.
Claim 12: 
As per claim 12, Ho teaches the method comprising:
transmitting an image file of the digital advertisement to an identification server device (paragraph 0071, “Creative data section 412 corresponds to a list of zero or more creative data (e.g., advertisements) associated with the advertisers’ account.  The advertiser may provide creative data (such as image files, video files, audio files, and text files) to campaign manager 14, either one at a time or in bulk.”);       
and transmitting the digital advertisement including the image file and the advertisement identifier to a publisher server device for display to a user device, each of the advertiser server device and the publisher server device configured as anode of an edge-computing paradigm (paragraph 0049-0051 and 0084 “Advertising network 130 is an entity that represents a plurality of advertisers 10 and/or publishers 120. Advertising network 130 may comprise a plurality of servers including, but not limited to, its own delivery system 36. In some embodiments, a publisher 120 may also have its own delivery system 36. Preferably, advertising network 130 communicates with intermediate module 30 over a network, allowing at least one advertiser 10 that it represents to create advertising campaigns and sub-campaigns within intermediate module 30. A delivery system 36 may send ad requests to intermediate module 30 whereupon intermediate module 30 will initiate a real-time automated bidding process and return an appropriate advertisement identifier to the advertising network 130 or publisher 120 for fulfillment from advertisements stored in the delivery system 36 repository to the subscriber 110.” and “Ad requests may be received from subscriber 110, publisher 120 or advertising network 130. However, in some embodiments, delivery system 36 may receive and respond to ad requests from any other computer or server. In some embodiments, delivery system 36 may also send the advertisement from advertisement storage repository 154. Advertisement storage repository 154 stores data files associated with advertisements (e.g., images, video, etc.), each referenced by a unique advertisement identifier ("creative ID"). Advertisement storage repository 154 may be located at delivery system 36, advertising network 130, publisher 120 or elsewhere where it is accessible over a network.” and “Campaign manager 14 may also have an advertising campaign section, which enables the advertiser to provide creative data, custom demographic data sets and/or demographic area data sets. Campaign manager 14 assigns unique creative IDs to data provided by the advertiser. In one embodiment, campaign manager 14 stores creative data in the ad storage repository 154 (e.g., in the storage) of delivery system 36, referenced by its unique creative ID, for quick retrieval. In another embodiment, campaign manager 14 may store creative data on a storage device within intermediate module 30. Likewise, it will be appreciated that creative data may be stored in any persistent storage device internal or external to system 100, as long as intermediate module 30 and delivery system 36 may access the storage.”) 

Ho does not teach receiving an advertisement identifier associated with the digital advertisement from the identification server device, the advertisement identifier being unique to the image file of the digital advertisement.  However, Tjin teaches a Method and Apparatus for Providing Offline Binary Data in a Web Environment and further teaches, “In the context of a mapping service, the system 100 can store binary data (e.g., map tiles) offline at a web client (e.g., a web browser) in dynamic storage local to the client (e.g., any database that can hold multiple tables or object stores). By way of example, the system 100 converts the map tiles (e.g., bitmaps or portable network graphics (PNG) images) to text data using a binary-to-text encoding algorithm (e.g., Base64, uuencode, yenc, mimencode, base85, etc.). In another example, the map tiles can be converted from any other existing image format such as JPG, TIFF, GIF, etc. After the system 100 converts the map tiles to text data, the system 100 sends the text files to a web client and the web client then stores those text files in a local database that can hold multiple tables or object stores (e.g., a Web Structured Query Language (SQL) database).” (paragraph 0034) and “The encoding module 205 is used to encode the binary data (e.g., map tiles comprised of bitmaps images and/or PNG images) into text data that is compatible with the databases 111 as determined by the communication module 203 using a binary-to-text encoding algorithm (e.g., Base64, uuencode, yenc, mimencode, base85, etc.). In another example, the encoding module 205 may encode the binary data consisting of map tiles or image tiles comprised of another image formats such as JPG, TIFF, GIF, etc. An illustrative example of the encoding process is depicted in FIG. 5A.” (paragraph 0049).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Ho to include receiving an advertisement identifier associated with the digital advertisement from the identification server device, the advertisement identifier being unique to the image file of the digital advertisement as taught by Tjin in order to correlate an alphanumeric code to an advertisement or content for tracking purposes.      

Claim 22:
	As per claim 22, Ho teaches an advertiser service device comprising:
a controller having a processor and memory, the controller configured to (paragraph 0116 “processors”):

transmit an image file of the digital advertisement to an identification server device (paragraph 0071, “Creative data section 412 corresponds to a list of zero or more creative data (e.g., advertisements) associated with the advertisers’ account.  The advertiser may provide creative data (such as image files, video files, audio files, and text files) to campaign manager 14, either one at a time or in bulk.”); 

and transmit the digital advertisement to a publisher server device for display to a user device, each of the advertiser server device and the publisher server device configured as a node of an edge-computing paradigm (paragraph 0049-0051 and 0084 “Advertising network 130 is an entity that represents a plurality of advertisers 10 and/or publishers 120. Advertising network 130 may comprise a plurality of servers including, but not limited to, its own delivery system 36. In some embodiments, a publisher 120 may also have its own delivery system 36. Preferably, advertising network 130 communicates with intermediate module 30 over a network, allowing at least one advertiser 10 that it represents to create advertising campaigns and sub-campaigns within intermediate module 30. A delivery system 36 may send ad requests to intermediate module 30 whereupon intermediate module 30 will initiate a real-time automated bidding process and return an appropriate advertisement identifier to the advertising network 130 or publisher 120 for fulfillment from advertisements stored in the delivery system 36 repository to the subscriber 110.” and “Ad requests may be received from subscriber 110, publisher 120 or advertising network 130. However, in some embodiments, delivery system 36 may receive and respond to ad requests from any other computer or server. In some embodiments, delivery system 36 may also send the advertisement from advertisement storage repository 154. Advertisement storage repository 154 stores data files associated with advertisements (e.g., images, video, etc.), each referenced by a unique advertisement identifier ("creative ID"). Advertisement storage repository 154 may be located at delivery system 36, advertising network 130, publisher 120 or elsewhere where it is accessible over a network.” and “Campaign manager 14 may also have an advertising campaign section, which enables the advertiser to provide creative data, custom demographic data sets and/or demographic area data sets. Campaign manager 14 assigns unique creative IDs to data provided by the advertiser. In one embodiment, campaign manager 14 stores creative data in the ad storage repository 154 (e.g., in the storage) of delivery system 36, referenced by its unique creative ID, for quick retrieval. In another embodiment, campaign manager 14 may store creative data on a storage device within intermediate module 30. Likewise, it will be appreciated that creative data may be stored in any persistent storage device internal or external to system 100, as long as intermediate module 30 and delivery system 36 may access the storage.”) 






Ho does not teach receive an advertisement identifier associated with the digital advertisement from the identification server device, the advertisement identifier being unique to the image file of the digital advertisement.  However, Tjin teaches a Method and Apparatus for Providing Offline Binary Data in a Web Environment and further teaches, “In the context of a mapping service, the system 100 can store binary data (e.g., map tiles) offline at a web client (e.g., a web browser) in dynamic storage local to the client (e.g., any database that can hold multiple tables or object stores). By way of example, the system 100 converts the map tiles (e.g., bitmaps or portable network graphics (PNG) images) to text data using a binary-to-text encoding algorithm (e.g., Base64, uuencode, yenc, mimencode, base85, etc.). In another example, the map tiles can be converted from any other existing image format such as JPG, TIFF, GIF, etc. After the system 100 converts the map tiles to text data, the system 100 sends the text files to a web client and the web client then stores those text files in a local database that can hold multiple tables or object stores (e.g., a Web Structured Query Language (SQL) database).” (paragraph 0034) and “The encoding module 205 is used to encode the binary data (e.g., map tiles comprised of bitmaps images and/or PNG images) into text data that is compatible with the databases 111 as determined by the communication module 203 using a binary-to-text encoding algorithm (e.g., Base64, uuencode, yenc, mimencode, base85, etc.). In another example, the encoding module 205 may encode the binary data consisting of map tiles or image tiles comprised of another image formats such as JPG, TIFF, GIF, etc. An illustrative example of the encoding process is depicted in FIG. 5A.” (paragraph 0049).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Ho to include receiving an advertisement identifier associated with the digital advertisement from the identification server device, the advertisement identifier being unique to the image file of the digital advertisement as taught by Tjin in order to correlate an alphanumeric code to an advertisement or content for tracking purposes.  

Claim(s) 13-18 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ho and Tjin as applied to claims 12 and 22 above, and further in view of Kobyakov et al. US Publication 20150220990 A1.
Claims 13 and 25:
	As per claims 13 and 25, Ho and Tjin teach the method and the advertiser service device of claims 12 and 22 as described above but do not teach wherein transmitting the digital advertisement to a publisher server device for display to the user device comprises:

receiving a digital advertisement publishing slot availability notification from a bidder server device, the digital advertisement publishing slot availability notification having associated publisher device target criteria.  However, Kobyakov teaches Systems and Methods of Serving Parameter-Dependent Content to a Resource and further teaches, “In some implementations, the ad slot identification apparatus 130 can identify the ad slot as being a simple ad slot, including, for example, a simple JavaScript ad slot and a simple iframe ad slot. Simple ad slots are not able to run script code at advertisement request time. In some implementations, the ad slot identification apparatus 130 can determine whether an ad slot is a simple ad slot based on the special parameters that are received as part of the ad request, on parameters that are not included with the ad request, or some combination thereof. For example, the ad request from a simple ad slot may include special parameters, such asadserver_req=special_parameter. In another implementation, an ad request from a simple ad slot may first communicate with a special server associated with simple ad slots, which then in turn communicates the data processing system 120. This communication may further include additional information such as the original page's content URL, the adserver_req=special_parameter, as well as bid prices the system should beat.” (paragraph 0032); “In some implementations, the ad slot identification apparatus 130 analyzes one or more parameters of the ad slot to determine whether it is capable of displaying expandable content. Expandable content includes, for example, content that expands from a display banner when a user takes an action to interact with the content, including, for example, rolling a mouse over the content to reveal a larger content space that can contain interactive content including, for example, video, coupons, data collection, gaming, and polling. In some implementations, the content is an advertisement, and the expandable content is an expandable advertisement.” (paragraph 0033), and “In another implementation, the ad slot identification apparatus 130 may analyze one or more of the position data, browser document size data, and ad slot size data to determine whether the ad slot is an above the fold ad slot. An above the fold ad slot may, for example, be an ad slot that can currently be viewed by a user at the time the web page is initially displayed. For example, the ad slot may be an above the fold ad slot if the user can view the ad slot without scrolling across or down the web page.” (paragraph 0035).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ho to include receiving a digital advertisement publishing slot availability notification from a bidder server device, the digital advertisement publishing slot availability notification having associated publisher device target criteria as taught by Kobyakov in order to determine rules or size requirements set by the publisher for the display of the advertisement. 

and transmitting the digital advertisement to the bidder server device based upon the digital advertisement publishing slot availability notification received from the bidder server device, the digital advertisement further comprising advertiser device target criteria and a landing page uniform resource locator (URL).  However, Kobyakov teaches Systems and Methods of Serving Parameter-Dependent Content to a Resource and further teaches, “In some implementations, Block 210 may include an act of selecting a rich media ad for the ad slot. The rich media advertisement may be selected based on one or more advertisement criteria received from the advertisement request. For example, Block 210 may include selecting the advertisement based on the content of the web page, including, for example, keywords associated with the web page, semantic concepts, or content verticals. In some implementations, Block 210 may include selecting the advertisement based on characteristics or past browsing behavior associated with a user device or user identifier. In some implementations, Block 210 may include selecting an advertisement for display based, at least in part, on an online advertisement bidding process. For example, online advertisers may place bids in an online auction for certain keywords. If one or more of those keywords are associated with the ad request for a web page, then the content placement server may be more likely to select an advertisement belonging to the highest bidder of one or more of those keywords. In one example, this advertisement may correspond to a rich media advertisement, including, for example, an HTML advertisement, expandable advertisement, above the fold advertisement, or other multimedia advertisements that include one or more of text, audio, still images, animation, video, or interactive content. In another example, the content placement server may select a non-rich media advertisement, e.g., an advertisement that consists of basic text.” (paragraph 0051); “In some implementations, Block 235 includes the act of filtering out advertisements based on the parameter data. For example, there may not be sufficient parameter data or the parameter data may not be stable enough to provide an ad slot parameter-dependent advertisement (e.g., an expandable ad or an above the fold ad) to the ad slot. In this case, Block 235 may include the act of preventing an ad slot parameter-dependent advertisement from being provided to the ad slot. For example, if the ad slot cannot display an expandable advertisement without it being clipped, then Block 235 may include the act of preventing any expandable ads from being selected for display on the ad slot.” (paragraph 0069) and “In some implementations, Block 235 can include the act of selecting a parameter-dependent advertisement based on an advertisement targeting criteria. Ad targeting criteria may include, e.g., interest categories, demographics, geography, semantic concepts, or content verticals. Ad criteria may further include the type of ad slot. In some implementations, Block 235 can include the act of a content provider targeting their content to an ad slot that has a parameter corresponding to a certain type of ad. For example, an advertiser may target their advertisements to ad slots that have parameters corresponding to a certain type of ad. The advertiser may target ad slots that are capable of showing expandable advertisements by bidding on expandable ad slots and selecting to have their advertisement displayed on an expandable advertisement. In another example, an advertiser may target above the fold ad slots by bidding on above the fold ad slots and having their advertisements displayed on an above the fold ad slot.”  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ho to include and transmitting the digital advertisement to the bidder server device based upon the digital advertisement publishing slot availability notification received from the bidder server device, the digital advertisement further comprising advertiser device target criteria and a landing page uniform resource locator (URL) as taught by Kobyakov in order to send the correct advertisements to the publisher according their rules or requirements.    

Claims 14 and 26:
As per claims 14 and 26, Ho, Tjin, and Kobyakov teach the method and advertiser server device of claims 13 and 25 as described above and Ho further teaches wherein:
the publisher device target criteria comprises real-world data (paragraph 0041).  
and the advertiser device target criteria comprises real-world data (paragraph 0041).  
the real-world data selected from the group consisting of weather data, sports data, stock-market data, currency data, news data, and search trends data (paragraph 0041).  
  




Claims 15 and 27:
	As per claims 15 and 27, Ho, Tjin, and Kobyakov teach the method and the advertiser server device of claims 13 and 25 as described above and Kobyakov further teaches wherein transmitting the digital advertisement to the bidder server device based upon the digital advertisement publishing slot availability notification received from the bidder server device, comprises:
transmitting the digital advertisement to the bidder server device based upon the digital advertisement publishing slot availability notification received from the bidder server device, the digital advertisement further comprising advertiser device target criteria and a landing page URL, the landing page URL encrypted with the advertiser target criteria (paragraphs 0051, 0069, and 0070).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ho to include transmitting the digital advertisement to the bidder server device based upon the digital advertisement publishing slot availability notification received from the bidder server device, the digital advertisement further comprising advertiser device target criteria and a landing page URL, the landing page URL encrypted with the advertiser target criteria as taught by Kobyakov in order to safely send correct advertisements to the publisher according their rules or requirements.    
  








Claims 16 and 28:
	As per claims 16 and 28, Ho and Tjin teach the method and advertiser server device of claims 12 and 22 as described above but do not teach wherein transmitting the digital advertisement to a publisher server device for display to the user device comprises:
receiving a digital advertisement availability notification from a bidder server device, the digital advertisement availability notification having associated publisher device target criteria.  However, Kobyakov teaches Systems and Methods of Serving Parameter-Dependent Content to a Resource and further teaches, “In some implementations, the ad slot identification apparatus 130 can identify the ad slot as being a simple ad slot, including, for example, a simple JavaScript ad slot and a simple iframe ad slot. Simple ad slots are not able to run script code at advertisement request time. In some implementations, the ad slot identification apparatus 130 can determine whether an ad slot is a simple ad slot based on the special parameters that are received as part of the ad request, on parameters that are not included with the ad request, or some combination thereof. For example, the ad request from a simple ad slot may include special parameters, such asadserver_req=special_parameter. In another implementation, an ad request from a simple ad slot may first communicate with a special server associated with simple ad slots, which then in turn communicates the data processing system 120. This communication may further include additional information such as the original page's content URL, the adserver_req=special_parameter, as well as bid prices the system should beat.” (paragraph 0032); “In some implementations, the ad slot identification apparatus 130 analyzes one or more parameters of the ad slot to determine whether it is capable of displaying expandable content. Expandable content includes, for example, content that expands from a display banner when a user takes an action to interact with the content, including, for example, rolling a mouse over the content to reveal a larger content space that can contain interactive content including, for example, video, coupons, data collection, gaming, and polling. In some implementations, the content is an advertisement, and the expandable content is an expandable advertisement.” (paragraph 0033), and “In another implementation, the ad slot identification apparatus 130 may analyze one or more of the position data, browser document size data, and ad slot size data to determine whether the ad slot is an above the fold ad slot. An above the fold ad slot may, for example, be an ad slot that can currently be viewed by a user at the time the web page is initially displayed. For example, the ad slot may be an above the fold ad slot if the user can view the ad slot without scrolling across or down the web page.” (paragraph 0035).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ho to include receiving a digital advertisement availability notification from a bidder server device, the digital advertisement availability notification having associated publisher device target criteria as taught by Kobyakov in order to determine rules or size requirements set for the display of the advertisement. 
 
and transmitting the digital advertisement to the publisher server device based upon the digital advertisement publishing slot availability notification received from the bidder server device, the digital advertisement having advertiser device target criteria and a landing page uniform resource locator (URL).  However, Kobyakov teaches Systems and Methods of Serving Parameter-Dependent Content to a Resource and further teaches, “In some implementations, Block 210 may include an act of selecting a rich media ad for the ad slot. The rich media advertisement may be selected based on one or more advertisement criteria received from the advertisement request. For example, Block 210 may include selecting the advertisement based on the content of the web page, including, for example, keywords associated with the web page, semantic concepts, or content verticals. In some implementations, Block 210 may include selecting the advertisement based on characteristics or past browsing behavior associated with a user device or user identifier. In some implementations, Block 210 may include selecting an advertisement for display based, at least in part, on an online advertisement bidding process. For example, online advertisers may place bids in an online auction for certain keywords. If one or more of those keywords are associated with the ad request for a web page, then the content placement server may be more likely to select an advertisement belonging to the highest bidder of one or more of those keywords. In one example, this advertisement may correspond to a rich media advertisement, including, for example, an HTML advertisement, expandable advertisement, above the fold advertisement, or other multimedia advertisements that include one or more of text, audio, still images, animation, video, or interactive content. In another example, the content placement server may select a non-rich media advertisement, e.g., an advertisement that consists of basic text.” (paragraph 0051); “In some implementations, Block 235 includes the act of filtering out advertisements based on the parameter data. For example, there may not be sufficient parameter data or the parameter data may not be stable enough to provide an ad slot parameter-dependent advertisement (e.g., an expandable ad or an above the fold ad) to the ad slot. In this case, Block 235 may include the act of preventing an ad slot parameter-dependent advertisement from being provided to the ad slot. For example, if the ad slot cannot display an expandable advertisement without it being clipped, then Block 235 may include the act of preventing any expandable ads from being selected for display on the ad slot.” (paragraph 0069) and “In some implementations, Block 235 can include the act of selecting a parameter-dependent advertisement based on an advertisement targeting criteria. Ad targeting criteria may include, e.g., interest categories, demographics, geography, semantic concepts, or content verticals. Ad criteria may further include the type of ad slot. In some implementations, Block 235 can include the act of a content provider targeting their content to an ad slot that has a parameter corresponding to a certain type of ad. For example, an advertiser may target their advertisements to ad slots that have parameters corresponding to a certain type of ad. The advertiser may target ad slots that are capable of showing expandable advertisements by bidding on expandable ad slots and selecting to have their advertisement displayed on an expandable advertisement. In another example, an advertiser may target above the fold ad slots by bidding on above the fold ad slots and having their advertisements displayed on an above the fold ad slot.”  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ho to include transmitting the digital advertisement to the publisher server device based upon the digital advertisement publishing slot availability notification received from the bidder server device, the digital advertisement having advertiser device target criteria and a landing page uniform resource locator (URL)as taught by Kobyakov in order to send correct advertisements to the publisher according their rules or requirements.    

Claims 17 and 29:
	As per claims 17 and 29, Ho, Tjin, and Kobyakov teach the method and advertiser service device of claims 16 and 28 as described above and Ho further teaches wherein:
the publisher device target criteria comprises real-world data (paragraph 0041); and
the advertiser device target criteria comprises real-world data (paragraph 0041);
the real-world data selected from the group consisting of weather data, sports data, stock-market data, currency data, news data, and search trends data (paragraph 0041).










Claims 18 and 30:
	As per claims 18 and 30, Ho, Tjin, and Kobyakov teach the method and advertiser server device of claims 16 and 28 as described above wherein transmitting the digital advertisement to the publisher server device based upon the digital advertisement publishing slot availability notification received from the bidder server device, comprises:
transmitting the digital advertisement to the publisher server device based upon the digital advertisement publishing slot availability notification received from the bidder server device, the digital advertisement further comprising advertiser device target criteria and a landing page URL, the landing page URL encrypted with the advertiser target criteria (paragraphs 0051, 0069, and 0070).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ho to include transmitting the digital advertisement to the publisher server device based upon the digital advertisement publishing slot availability notification received from the bidder server device, the digital advertisement further comprising advertiser device target criteria and a landing page URL, the landing page URL encrypted with the advertiser target criteria as taught by Kobyakov in order to safely send correct advertisements to the publisher according their rules or requirements.  








Claim(s) 19 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ho and Tjin as applied to claims 12 and 22 above, and further in view of Lykes et al. US Publication 20200374599 A1.
Claims 19 and 31:
As per claims 19 and 31, Ho and Tjin teach the method and advertiser server device of claims 12 and 22 as described above but do not teach further comprising storing advertisement engagement metrics relating to user engagement with the digital advertisement displayed to the user device by the the publisher server device.  However, Lykes teaches a Time-Based Workflow for Linear Ad Insertion and further teaches, “In step 708, actual tuning (viewership) data related to the ad inserts is obtained, usually from a third-party service that measures actual viewing on STBs, for example. The viewership data indicates how many devices are tuned to a particular program, and for how long. This data provides a count of impressions delivered, and can also provide the demographic characteristics of the viewers. In step 710, the measured tuning (viewership) data is stored in the file server.”  (paragraph 0065).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ho to include further comprising storing advertisement engagement metrics relating to user engagement with the digital advertisement displayed to the user device by the publisher server device as taught by Lykes in order to track user activity or responsiveness to the displayed advertisement.  








Claim(s) 23-24 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ho and Tjin as applied to claims 12 and 22 above, and further in view of Adams US Publication 20150095643 A1.
Claims 23 and 32:
	As per claims 23 and 32, Ho and Tjin teach the method and advertiser server device of claims 12 and 22 as described above but do not teach wherein receiving the advertisement identifier associated with the digital advertisement from the identification server device comprises receiving a hashed textual file from the identification server, the textual file converted from the image file of the digital advertisement transmitted to the identification server device and the advertisement identifier being unique to the image file of the digital advertisement.  However, Adams teaches Encrypting Images on a Client Device for Secure Transmission and on a Storage Device and further teaches, “As shown in FIG. 4, process 400 may include identifying an image to be encrypted for storage (block 410). For example, client device 210 may identify an image to be encrypted for storage on storage device 220. Client device 210 may identify the image based on user input that identifies, for example, the image and/or a memory location at which the image is stored. For example, the user may provide input, via a browser or another application, that identifies the image (e.g., an image stored on client device 210 or an a memory accessible by client device 210) to be uploaded to storage device 220. Client device 210 may retrieve the image from a memory location associated with the image. While client device 210 is described herein in some examples as performing operations on an image, in some implementations, client device 210 may perform these operations on another file, such as a text file, an audio file, a video file, a program, an HTML file, a hybrid file that includes an image, text, audio, video, etc., or another type of file.” (paragraph 0030); “As further shown in FIG. 4, process 400 may include converting the image to a first string, of a first format, that represents the image (block 420). For example, client device 210 may convert the image to a first string that represents the image. The first string may be in a first format, and client device 210 may convert the image to the first format. For example, the first string may be in a binary format (e.g., a string of 1's and 0's), and may include binary data. Additionally, or alternatively, the first string may be in a text format (e.g., base32, base64, hexadecimal, ASCII, a string of characters, etc.). Client device 210 may, for example, utilize a browser executing a script (e.g., javascript) to convert the image to the first string in the first format. In some implementations, a user may specify the first format. Additionally, or alternatively, client device 210 may determine one or more formats compatible with a browser being used to upload the image (e.g., where a browser is able to convert the image into the compatible format), and may select the first format (e.g., a default format) from the one or more compatible formats. The first string may represent the image, such that client device 210 may generate the image by processing the first string (e.g., by decoding the first string to generate the image).” (paragraph 0031) and “As further shown in FIG. 4, process 400 may include generating a first encrypted string by encrypting the first string using the key (block 440). For example, client device 210 may encrypt the first string, using the key, to generate a first encrypted string. Client device 210 may use one or more encryption techniques, such as the secure hash algorithm (SHA) (e.g., SHA-0, SHA-1, SHA-2, SHA-3, etc.), the advanced encryption standard (AES), the RSA algorithm, the message-digest algorithm (e.g., MD5), etc., to encrypt the first string using the key. In some implementations, the first encrypted string may include a string in the same format as the first string, such as a binary format. Client device 210 may, for example, utilize a browser to encrypt the first string, such as a browser executing a script.” (paragraph 0033).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include wherein receiving the advertisement identifier associated with the digital advertisement from the identification server device comprises receiving a hashed textual file from the identification server, the textual file converted from the image file of the digital advertisement transmitted to the identification server device and the advertisement identifier being unique to the image file of the digital advertisement as taught by Adams in order to conceal data associated with the advertisement.  

Claims 24 and 33:
	As per claims 24 and 33, Ho, Tjin, and Adams teach the method and advertiser server device of claims 23 and 33 as described above and Tjin further teaches wherein receiving the hashed textual file from the identification server, the textual file converted from the image file of the digital advertisement transmitted to the identification server device comprises receiving the hashed textual file from the identification server, the textual file converted via application of a binary-to-text encoding algorithm to the image file of the digital advertisement (paragraph 0034).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ho to include wherein receiving the hashed textual file from the identification server, the textual file converted from the image file of the digital advertisement transmitted to the identification server device comprises receiving the hashed textual file from the identification server, the textual file converted via application of a binary-to-text encoding algorithm to the image file of the digital advertisement as taught by Tjin in order to conceal data associated with the advertisement 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682